Exclusive Business Cooperation Agreement

This Exclusive Business Cooperation Agreement (this “Agreement”) is made and
entered into by and between the following parties on September 30, 2019 in Hong
Kong (“HK”).

Party A:Ando Holdings Limited 

Address: Room 1107 11/F Lippo Sun Plaza, 28 Canton Road, Tsim Sha Tsui, Kowloon,
Hong Kong

Party B:Ando Capital Investment Limited 

Address: Room 1107 11/F Lippo Sun Plaza, 28 Canton Road, Tsim Sha Tsui, Kowloon,
Hong Kong

Each of Party A and Party B shall be hereinafter referred to as a “Party”
respectively, and as the “Parties” collectively.

Whereas,

A. Party A is a corporation established in State of Nevada, United States, and
has the necessary resources to provide financial services;

B. Party B is a company with exclusively domestic capital registered in Hong
Kong and may engage in for selling insurance products for potential prospects,
and owns two China subsidiaries which can engage in factoring business in China
(collectively, the “Principal Business”);

C. Party A is willing to provide Party B with financial support, consulting
services and management services on exclusive basis in relation to the Principal
Business during the term of this Agreement, utilizing its advantages in
technology, human resources, and information, and Party B is willing to accept
such services provided by Party A or Party A’s designee(s), each on the terms
set forth herein.

Now, therefore, through mutual discussion, the Parties have reached the
following agreements:

1.Services Provided by Party A 

1.1Party B hereby appoints Party A as Party B’s exclusive services provider to
provide Party B with complete financial support, technical support, business
support and related consulting services during the term of this Agreement, in
accordance with the terms and conditions of this Agreement, which may include
all necessary services within the scope of the Principal Business as may be
determined from time to time by Party A, such as but not limited to provide
information technology consulting services, management service, potential
prospect pitching, etc. 

1.2Party B agrees to accept all the consultations and services provided by Party
A. Party B further agrees that unless with Party A’s prior written consent,
during the term of this Agreement, Party B shall not directly or indirectly
accept the same or any similar consultations and/or services provided by any
third party and shall not establish similar corporation relationship with any
third party regarding the matters contemplated by this Agreement. Party A may
appoint other parties, who may enter into certain agreements described in
Section 1.3 with Party B, to provide Party B with the consultations and/or
services under this Agreement. 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



 

1.3Service Providing Methodology 

1.3.1Party A and Party B agree that during the term of this Agreement, where
necessary, Party B may enter into further technical service agreements or
consulting service agreements with Party A or any other party designated by
Party A, which shall provide the specific contents, manner, personnel, and fees
for the specific technical services and consulting services. 

1.3.2Party B hereby grants to Party A an irrevocable and exclusive option to
purchase from Party B, at Party A’s sole discretion, any or all of the assets of
Party B, to the extent permitted under the Hong Kong SAR laws, at the lowest
purchase price permitted by the Hong Kong SAR laws. In this case, the Parties
shall enter into a separate assets transfer agreement, specifying the terms and
conditions of the transfer of the assets. 

2.The Calculation and Payment of the Service Fees 

2.1The Parties agree that in respect to the services provided by Party A to
Party B contemplated in this Agreement, Party B shall pay Party A the service
fees (the “Service Fees”). During the term of this Agreement, the Service Fees
to be paid to Party A by Party B shall be calculated quarterly based on the
following formula: the time of services rendered to Party B by the employees of
Party A multiplies the corresponding rate, plus amount of the services fees or
ratio decided by the board of directors of Party A based on the value of
services rendered by Party A and the actual income of Party B from time to time.
In the event the board of directors of Party A does not adjust the aforesaid
amount of service fees or ratio, the Service Fees shall be exercised in
accordance with the amount of ratio decided by the latest board of directors of
Party A. In any event, the Service Fees shall be substantially equal to all of
the net income of Party B, subject to any requirement by Hong Kong SAR law and
Article of Association. The following elements shall be taken into consideration
in adjusting or deciding the Service Fees: 

2.1.1The complexity and difficulty of the services; 

2.1.2The required time of such services rendered by the employees of Party A; 

2.1.3The exact content and commercial value of the services; 

2.1.4The market price of the services of the same kind. 

2.2As unanimously agreed upon by the Parties, the exact calculation and payment
methods of the Service Fees may be amended by entering into a separate written
agreement. 

2.3Unless otherwise unanimously agreed upon by the Parties, the Service Fees to
be paid by Party B to Party A pursuant to this Agreement shall not include any
deduction or offset. 

3.Confidentiality Clauses 

3.1The Parties acknowledge that the existence and the terms of this Agreement
and any oral or written information exchanged between the Parties in connection
with the preparation and performance this Agreement are regarded as confidential
information. Each Party shall maintain confidentiality of all such confidential
information, and without obtaining the written consent of the other Party, it
shall not disclose any relevant confidential  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



information to any third parties, except for the information that: (a) is or
will be in the public domain (other than through the receiving Party’s
unauthorized disclosure); (b) is under the obligation to be disclosed pursuant
to the applicable laws or regulations, rules of any stock exchange, or orders of
the court or other government authorities; or (c) is required to be disclosed by
any Party to its shareholders, investors, legal counsels or financial advisors
regarding the transaction contemplated hereunder, provided that such
shareholders, investors, legal counsels or financial advisors shall be bound by
the confidentiality obligations similar to those set forth in this Section.
Disclosure of any confidential information by the staff members or agencies
hired by any Party shall be deemed disclosure of such confidential information
by such Party, which Party shall be held liable for breach of this Agreement.
This Section shall survive the termination of this Agreement for any reason.

3.2The Parties agree that this Section shall survive changes to, and rescission
or termination of, this Agreement. 

4.Representations and Warranties 

4.1Party A hereby represents and warrants as follows: 

4.1.1Party A is a corporation legally registered and validly existing in
accordance with the laws of State of Nevada, United States. 

4.1.2Party A has taken all necessary corporate actions, obtained all necessary
authorization and the consent and approval from third parties and government
agencies (if any) for the execution, delivery and performance of this Agreement.
Party A’s execution, delivery and performance of this Agreement do not violate
any explicit requirements under any law or regulation binding on Party A. 

4.1.3This Agreement constitutes Party A’s legal, valid and binding obligations,
enforceable in accordance with its terms. 

4.2Party B hereby represents and warrants as follows: 

4.2.1Party B is a company legally registered and validly existing in accordance
with the laws of Hong Kong SAR and has obtained the relevant permit and license
for engaging in the Principal Business in a timely manner; 

4.2.2Party B has taken all necessary corporate actions, obtained all necessary
authorization and the consent and approval from third parties and government
agencies (if any) for the execution, delivery and performance of this Agreement.
Party B’s execution, delivery and performance of this Agreement do not violate
any explicit requirements under any law or regulation binding on Party B. 

4.2.3This Agreement constitutes Party B’s legal, valid and binding obligations,
and shall be enforceable against it. 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



 

5.Effectiveness and Term 

5.1This Agreement is executed on the date first above written and shall take
effect as of such date. Unless earlier terminated in accordance with the
provisions of this Agreement or relevant agreements separately executed between
the Parties, the term of this Agreement shall be 10 years. 

5.2The term of this Agreement may be extended if confirmed in writing by Party A
prior to the expiration thereof. The extended term shall be determined by Party
A, and Party B shall accept such extended term unconditionally. 

6.Termination 

6.1Unless renewed in accordance with the relevant terms of this Agreement, this
Agreement shall be terminated upon the date of expiration hereof.  

6.2During the term of this Agreement, Party B shall not terminate this Agreement
prior to its expiration date. Nevertheless, Party A shall have the right to
terminate this Agreement upon giving 30 days’ prior written notice to Party B at
any time.  

6.3The rights and obligations of the Parties under Articles 3, 7 and 8 shall
survive the termination of this Agreement. 

7.Governing Law and Resolution of Disputes  

7.1The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the laws of Hong Kong SAR. 

7.2In the event of any dispute with respect to the construction and performance
of this Agreement, the Parties shall first resolve the dispute through friendly
negotiations. In the event the Parties fail to reach an agreement on the dispute
within 30 days after either Party’s request to the other Parties for resolution
of the dispute through negotiations, either Party may submit the relevant
dispute to the Hong Kong International Arbitration Centre for arbitration, in
accordance with its Arbitration Rules. The arbitration shall be conducted in
Hong Kong, and the language used in arbitration shall either be Chinese or
English. The arbitration award shall be final and binding on all Parties. 

7.3Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement. 

8.Indemnification 

Party B shall indemnify and hold harmless Party A from any losses, injuries,
obligations or expenses caused by any lawsuit, claims or other demands against
Party A arising from or caused by the consultations and services provided by
Party A to Party B pursuant this Agreement, except where such losses, injuries,
obligations or expenses arise from the gross negligence or willful misconduct of
Party A.

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



9.Notices 

9.1All notices and other communications required or permitted to be given
pursuant to this Agreement shall be delivered personally or sent by registered
mail, postage prepaid, by a commercial courier service or by facsimile
transmission to the address of such Party set forth below. A confirmation copy
of each notice shall also be sent by email. The dates on which notices shall be
deemed to have been effectively given shall be determined as follows: 

9.1.1Notices given by personal delivery, by courier service or by registered
mail, postage prepaid, shall be deemed effectively given on the date of receipt
or refusal at the address specified for notices. 

9.1.2Notices given by facsimile transmission shall be deemed effectively given
on the date of successful transmission (as evidenced by an automatically
generated confirmation of transmission). 

9.2For the purpose of notices, the addresses of the Parties are as follows: 

Party A: Ando Holdings Limited

Address: Room 1107 11/F Lippo Sun Plaza, 28 Canton Road, Tsim Sha Tsui, Hong
Kong

Attn: Lam Chi Kwong Leo

Phone: +852 23519122

 

Party B: Ando Capital Investment Limited

Address: Room 1107 11/F Lippo Sun Plaza, 28 Canton Road, Tsim Sha Tsui, Hong
Kong

Attn: Lam Chi Kwong Leo

Phone: +852 23519122

 

9.3Any Party may at any time change its address for notices by a notice
delivered to the other Party in accordance with the terms hereof. 

10.Assignment 

10.1Without Party A’s prior written consent, Party B shall not assign its rights
and obligations under this Agreement to any third party. 

10.2Party B agrees that Party A may assign its obligations and rights under this
Agreement to any third party upon a prior written notice to Party B but without
the consent of Party B.  

11.Severability 

In the event that one or several of the provisions of this Agreement are found
to be invalid, illegal or unenforceable in any aspect in accordance with any
laws or regulations, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not be affected or compromised in any aspect.
The Parties shall strive in good faith to replace such invalid, illegal or
unenforceable provisions with effective provisions that accomplish to the
greatest extent permitted by law and the intentions of the Parties, and the
economic effect of such effective provisions shall be as close as possible to
the economic effect of those invalid, illegal or unenforceable provisions.

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



 

12.Amendments and Supplements 

Any amendments and supplements to this Agreement shall be in writing. The
amendment agreements and supplementary agreements that have been signed by the
Parties and that relate to this Agreement shall be an integral part of this
Agreement and shall have the same legal validity as this Agreement.

13.Language and Counterparts 

This Agreement is written in English language in two copies, each Party having
one copy with equal legal validity.

 

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Exclusive Business Cooperation Agreement as of the date first above
written.

 

Party A: Ando Holdings Limited

 

 

By:/s/ Lam Chi Kwong Leo 

Name:Lam Chi Kwong Leo 

Title:Director 

 

Party B: Ando Capital Investment Limited

 

 

By:/s/ Lam Chi Kwong Leo 

Name:Lam Chi Kwong Leo 

Title:Director 

 

 

 

 

--------------------------------------------------------------------------------

6